DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Stegge on 8/30/2022.

The application has been amended as follows: 

5. (Currently Amended) A wearable electronic device, comprising: 
a display screen comprising multiple display sub-areas; 
a sensor comprising a touch sensor, wherein the sensor is configured to: 
collect operation data of a user; and 
acquire a tapping position of the user on the display screen when the display screen is in a standby state; and 
a processor coupled to the sensor and the display screen, wherein the processor is configured to: 
determine a lighted area on the display screen according to the tapping position, wherein a first display sub-area, of the multiple display sub-areas,  in which the tapping position is located is determined as the lighted area when the tapping position is located within the first display sub-area, and wherein a second display sub-area, of the multiple display sub-areas, adjacent to the tapping position is determined as the lighted area when the tapping position is not located within any of the multiple display sub-areas; and 
control the display screen to display the lighted area, and 
wherein the display screen is configured to display the lighted area.

8. (Currently Amended) The wearable electronic device of claim 5, wherein the display screen is further configured to use a third display sub-area, of the multiple display sub-areas, adjacent to the tapping position as the lighted area when the tapping position is located within the third display sub-area and when the display screen is no longer in the standby state.

13. (Currently Amended) A method implemented by a wearable electronic device, comprising: 
collecting operation data of a user using a touch sensor of the wearable electronic device; 
acquiring a tapping position corresponding to a user input on a display screen of the wearable electronic device, wherein the display screen is in a standby state, and wherein the display screen comprises multiple display sub-areas; 
determining a lighted area on the display screen according to the tapping position, wherein a first display sub-area, of the multiple display sub-areas, in which the tapping position is located is determined as the lighted area in response to the tapping position being located within the first display sub-area, and wherein a second display sub-area, of the multiple display sub-areas, adjacent to the tapping position is determined as the lighted area in response to the tapping position is not located within any of the multiple display sub-areas; and
controlling the display screen to display the lighted area.

15. (Currently Amended) The method of claim 13, wherein the display screen is no longer in the standby state, and wherein the method further comprises using a third display sub-area, of the multiple display sub-areas, adjacent to the tapping position as the lighted area in response to the tapping position being located within the third display sub-area.

Allowable Subject Matter
Claims 1-3, 5, 7 – 11, 13, 15, 16, 18, 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 5, 9, 13:
The closest prior art is Weast et al. (U.S. Patent Publication US 2012/0253485 A1).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “determine a second display position on the display screen according to an area on the wearable electronic device in which the position of the second highest horizontal point is located; and 
control the display screen to display the content at the second display position.", in the context of the rest of the claimed limitations.

	Claims 2, 3, 6, 7, 10, 11, 15, 16, 18, 19 depend on claims 1, 5, 9, 13 and are found allowable for at least the same reason as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693